Exhibit 10.13

 

NANOFLEX POWER CORPORATION

(currently under the name Universal Technology Systems Corp.)

 

$15,000,000 Offering Documents

 

Investor Package

 

This Investor Package contains the documents listed below in connection with an
offering by NanoFlex Power Corporation (the “Company”) of up to $15,000,000 in
units of the Company’s securities (individually, a “Unit,” collectively,
“Units”), with each Unit consisting of: (i) one share common stock, par value
$.0001 per share (“Common Stock”) and (ii) a warrant to purchase one share of
Common Stock.

 

Subscription Agreement & Exhibits

 

Exhibit A: Form of Warrant

Exhibit B: Accredited Investor Questionnaire & Form W-9

 

Please deliver your investment amount via wire or check along with duly executed
copies of the signature pages to the following documents: (i) the Subscription
Agreement, and (ii) the Accredited Investor Questionnaire & Form W-9
(collectively, the “Transaction Documents”). A signature page package containing
segregated signature pages for each of the aforementioned documents has been
provided in a separate Adobe PDF file for your convenience. All documents should
be faxed or emailed with the originals to follow in hard copy to the following
address:

 

Universal Technology Systems Corp.

Attn: Investor Relations

20 Trading Post Way

Medford Lakes, NJ 08055

InvestorRelations@Globalphotonic.com

 



 

 

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated this ____day of
_______________, 2013 by and between NanoFlex Power Corporation (currently under
the name of Universal Technology Systems Corp.), a Florida corporation with its
headquarters located at 20 Trading Post Way, Medford Lakes, NJ 08055 (the
“Company”), and the subscribers identified on the signature page hereto (each a
“Subscriber,” collectively, the “Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act.

 

WHEREAS, the Subscribers wish to purchase and acquire from the Company, and the
Company desires to issue and sell to the Subscribers units of the Company’s
securities (individually, a “Unit,” collectively, the “Units”) with each Unit
consisting of: (i) one share of common stock of the Company, par value $.0001
(“Common Stock”) and (ii) a 5-year warrant to purchase one share of Common Stock
at an initial exercise price of $2.50 in substantially the form attached hereto
as Exhibit A (individually, a “Warrant,” collectively, the “Warrants”). The
purchase price for each Unit shall be $1.25. This Agreement, the Warrants and
other documents in connection therewith are hereinafter referred to as the
“Transaction Documents,” and such offering and sales of the Units shall be
referred to as the “Offering.”

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.              Purchase and Sale.

 

(a)            Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby agrees to sell, assign, transfer and deliver to
Subscriber, and Subscriber hereby agrees to purchase and accept delivery from
the Company, the number of Units as set forth on each Subscriber’s signature
page hereto, free of all liens, pledges, mortgages, security interests, charges,
restrictions, adverse claims or other encumbrances of any kind or nature
whatsoever (“Encumbrances”). In consideration thereof, the Subscriber shall
deliver the total purchase price set forth on each Subscriber’s signature page
hereto (the “Purchase Price”) in immediately available funds by wire transfer in
accordance with the wire instructions provided by the Company.

 

(b)            Closing Date. The closings of the purchase and sale of the Units
(each, a “Closing”) shall take place as soon as practicable following the
satisfaction of the conditions to the Closing set forth herein (or such later
date as is mutually agreed to by the Company and the Subscriber(s)). There may
be multiple Closings (the date of any such Closing is hereinafter referred to as
a “Closing Date”). Each Closing shall occur on a Closing Date at the offices of
the Company at 20 Trading Post Way, Medford Lakes, NJ 08055 (or such other place
as is mutually agreed to by the Company and the Subscriber(s)).

 



1

 

 

2.             Subscribers Representations and Warranties. Each Subscriber
hereby represents, warrants and agrees with the Company that:

 

(a)            Standing of Subscriber. If Subscriber is an entity, such
Subscriber is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation. If Subscriber is a natural person,
such Subscriber is not a minor and has the legal capacity to enter into this
Agreement;

 

(b)            Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Units. The execution, delivery and performance of
this Agreement and the other Transaction Documents by Subscriber and, if
Subscriber is an entity, the consummation by Subscriber of the transactions
contemplated hereby have been duly authorized by all necessary company action,
and no further consent or authorization of Subscriber, its board of directors or
similar governing body, or stockholders is required, as applicable. This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by Subscriber and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of Subscriber,
enforceable against Subscriber in accordance with the terms thereof;

 

(c)            Independent Advice. Subscriber has been urged, and has been given
the opportunity, to seek independent advice from professional advisors relating
to the suitability of an investment in the Company in view of subscriber’s
overall financial needs and with respect to the legal and tax consequences of
such investment. The Subscriber acknowledges that there may be certain adverse
tax consequences to me in connection with the purchase of the Units;

 

(d)            No Conflicts. If Subscriber is an entity, the execution, delivery
and performance of this Agreement and the consummation by Subscriber of the
transactions contemplated hereby do not and will not result in a violation of
Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;

 

(e)            Information on Subscriber. Such Subscriber is an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated by
the Commission under the Securities Act, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable Subscriber to utilize the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
Subscriber is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934, as amended. Subscriber understands that
the Company is relying on its representations and agreements for the purpose of
determining whether this transaction meets the requirements of the exemptions
afforded by the Securities Act and certain state securities laws;

 

(f)            Purchase of Units. Subscriber will purchase the Units for its own
account for investment and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof in violation of the Securities
Act or any applicable state securities law, and has no direct or indirect
arrangement or understandings with any other person or entity to distribute or
regarding the distribution of such Securities;

 



2

 

 

(g)            Compliance with Securities Act. Subscriber understands and agrees
that the Units as well as the Warrant Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities laws by reason of their issuance in a transaction that does not
require registration under the Securities Act, and that such Units and the
Warrant Shares must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration. Subscriber understands that it is not
anticipated that there will any market for the resale of the Units or the
Warrant Shares;

 

(h)            Legend. The Units and the Warrant Shares shall bear the following
or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

 

(i)             No Governmental Endorsement. Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Units or the
suitability of the investment in the Units, nor have such authorities passed
upon or endorsed the merits of the offering of the Units;

 

(j)             Receipt of Information. Subscriber believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Units. Subscriber further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the Units
and the business, properties and financial condition of the Company and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access;

 

(k)            Subscriber fully understands the Company has limited or no
financial or operating history and that the purchase of the Units is a
speculative investment that involves a high degree of risk of the loss of its
entire investment. Subscriber fully understands the nature of the risks involved
in purchasing the Units and it is qualified by its knowledge and experience to
evaluate investments of this type. Subscriber has carefully considered the
potential risks relating to the Company and purchase of its securities and has
independently evaluated the risks of purchasing the Units;

 

(l)             Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Units and have obtained, in its judgment, sufficient
information from the Company to evaluate the merits and risks of an investment
in the Company. Subscriber has read the Risk Factors disclosed in the Private
Placement Memorandum dated October 24, 2013. Subscriber has not utilized any
person as its purchaser representative as defined in Regulation D under the
Securities Act in connection with evaluating such merits and risks;

 



3

 

 

(m)           In evaluating the suitability of an investment in the Units, the
Subscriber has not relied upon any representation or information (oral or
written) with respect to the Company or its subsidiaries, or otherwise, other
than as stated in this Agreement. No oral or written representations have been
made, or oral or written information furnished, to the Subscriber or its
advisors, if any, in connection with the offering of the Units; and

 

(n)            Subscriber is not participating in the offer as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

 

3.             Company Representations and Warranties. The Company represents,
warrants and agrees with, the Subscribers that:

 

(a)            Due Incorporation. The Company and each of its subsidiaries is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has the requisite corporate
power to own its properties and to carry on its business as now being conducted.
The Company and each of its subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below. As of
the date of this Agreement, the Company has a wholly-owned subsidiary, Global
Photonic Energy Corporation, a Pennsylvania corporation (“GPEC”).

 

(b)            Authority; Enforceability. This Agreement and the other
Transaction Documents have been duly authorized, executed and delivered by the
Company and each of its subsidiaries that is a party to any of the Transaction
Documents, and is the valid and binding on the Company and its subsidiaries, as
the case may be, enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally, or principles of equity. The
Company has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder.

 



4

 

 

(c)            Capitalization. The authorized capital stock of the Company
consists of 75,000,000 shares of Common Stock and no preferred stock. The
Company is in the process of increasing its authorized capital stock to
500,000,000 shares of Common Stock and 100,000,000 shares of preferred stock. As
of the date hereof the Company has (i) 42,235,302 shares of Common Stock issued
and outstanding, (ii) warrants to purchase a total of 19,013,283 shares of
Common Stock at exercise prices from $2.50 to $17.50 per share, and (iii)
options to purchase a total of 105,000 shares of Common Stock at exercise prices
from $10.00 to $15.00 per share. All of the outstanding shares of Common Stock
and of the stock of each of its subsidiaries have been duly authorized, validly
issued and are fully paid and nonassessable. No shares of capital stock of the
Company or any of its subsidiaries are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company. As of the date of this Agreement, and except as otherwise is set forth
herein, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (ii) there are no outstanding debt securities, and (iii) except
for holders of the Company’s certain outstanding warrants entitled to
“piggy-back” registration rights, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the Securities Act. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Units as described in this Agreement. The Units
(including shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”)) when issued, will be free and clear of all pledges, liens,
encumbrances and other restrictions (other than those arising under applicable
securities laws as a result of the issuance of the Units). Except as set forth
herein, there is no co-sale right, right of first refusal or other similar right
exists with respect to the Units (or the Warrant Shares) or the issuance and
sale thereof. The issue and sale of the Units (and the Warrant Shares) will not
result in a right of any holder of Company securities to adjust the exercise,
exchange or reset price under such securities. The Company has made available to
the Subscribers true and correct copies of the Company’s Articles of
Incorporation, and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Company Common Stock
and the material rights of the holders thereof in respect thereto other than
stock options issued to employees and consultants.

 

(d)            Consents. No consent, approval, authorization or order of any
court, governmental agency or body having jurisdiction over the Company or of
any other person is required for the execution by the Company of this Agreement
or any other Transaction Documents and compliance and performance by the Company
of its obligations hereunder and thereunder, including, without limitation, the
issuance of the Units.

 

(e)            No Violation or Conflict. The execution, delivery and performance
of this Agreement and other Transaction Documents by the Company and each of its
subsidiaries that is a party hereto and thereto will not: (i) result in a
violation of the Articles of Incorporation and Bylaws (or equivalent
constitutive document) of the Company or any of its subsidiaries or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any subsidiary is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected except for those which could not reasonably be expected to have a
material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). Except those which
could not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any subsidiary is in violation of any term of or in default under
its constitutive documents. Neither the Company nor any subsidiary is in
violation of any term of or in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or any subsidiary. The
business of the Company and its subsidiaries is not being conducted, and shall
not be conducted in violation of any material law, ordinance, or regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the Securities Act and any applicable state securities
laws, neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company or
any of its subsidiaries is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the date hereof. The Company is
unaware of any facts or circumstance, which might give rise to any of the
foregoing.

 



5

 

 

(f)           The Units.

 

The Units as well as the Warrant Shares:

 

(i)shall be free and clear of any security interests, liens, claims or other
Encumbrances, subject only to restrictions upon transfer under the Securities
Act and any applicable state securities laws;      (ii)shall have been duly and
validly issued, fully paid and non-assessable; and      (iii)will not subject
the holders thereof to personal liability by reason of being such holders.

 

(g)           Litigation. There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before or by any
court, public board, governmental agency, self-regulatory organization or body
having jurisdiction over the Company or its subsidiaries wherein an unfavorable
decision, ruling or finding would (i) adversely affect the validity or
enforceability of, or the authority or ability of the Company or any of its
subsidiaries to perform its obligations under, this Agreement or the other
Transaction Documents, or (ii) have a Material Adverse Effect.

 

(h)           Acknowledgment Regarding Subscriber’s Purchase of the Units. The
Company acknowledges and agrees that each Subscriber is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
other Transaction Documents and the transactions contemplated hereby and
thereby. The Company further acknowledges that none of the Subscribers is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or any other Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Subscriber(s) or any of its respective representatives or agents in connection
with this Agreement, other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Subscriber’s
purchase of the Units (and the Warrant Shares). The Company further represents
to the Subscriber that the Company’s decision to enter into this Agreement and
other Transaction Documents has been based solely on the independent evaluation
by the Company and its representatives.

 

(i)            No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Units (or the Warrant
Shares).

 



6

 

 

(j)             No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Units under the Securities Act or cause this offering of the Units to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

 

(k)            Employee Benefit Plans; ERISA and Equity Incentive Plans. The
Company’s existing Equity Incentive Plan and an Employee Group Health Plan
comprise a true, correct and complete list of all employee benefit plans,
programs, policies and arrangements, whether written or unwritten (the “Company
Plans”), that the Company, any subsidiary or any other corporation or business
which is now or at the relevant time was a member of a controlled group of
companies or trades or businesses including the Company or any subsidiary,
within the meaning of Section 414 of the Internal Revenue Code of 1986, as
amended (the “Code”), maintain or have maintained on behalf of current or former
members, partners, principals, directors, officers, managers, employees,
consultants or other personnel. (i) There has been no prohibited transaction
within the meaning of Section 406 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or Section 4975 of the Code, with respect to any
of the Company Plans; (ii) none of the Company Plans is or was subject to
Section 412 of the Code or Section 302 or Title IV of ERISA; and (iii) each of
the Company Plans has been operated and administered in all material respects in
accordance with all applicable laws, including ERISA. There are no actions,
suits or claims pending or threatened (other than routine claims for benefits),
whether by participants, the Internal Revenue Service, the Department of Labor
or otherwise, with respect to any Company Plan and no facts exist under which
any such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this S Agreement and in the other Transaction
Documents, the consummation of the transactions contemplated by this Agreement,
either alone or in combination with another event, will not (A) result in any
individual becoming entitled to any increase in the amount of compensation or
benefits or any additional payment from the Company or any subsidiary
(including, without limitation, severance, golden parachute or bonus payments or
otherwise), or (B) accelerate the vesting or timing of payment of any benefits
or compensation payable in respect of any individual.

 

(l)             Intellectual Property Rights. The Company and its subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its subsidiaries regarding trademarks,
trade name rights, patents, patent rights, inventions, copyrights, licenses,
service names, service marks, service mark registrations, trade secrets or other
infringement.

 



7

 

 

(m)          Title. Each of the Company and its subsidiaries has good and
marketable title to all of its personal property and assets free and clear of
any material restriction, mortgage, deed of trust, pledge, lien, security
interest or other charge, claim or encumbrance which would have a Material
Adverse Effect. With respect to properties and assets it leases, each of the
Company and its subsidiaries is in material compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances which
would have a Material Adverse Effect.

 

(n)           No Material Adverse Breaches, etc. Neither Company nor any
subsidiary is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither Company nor any subsidiary is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.

 

(o)           Tax Status. The Company and each subsidiary has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company or such subsidiary has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due from the
Company or any subsidiary by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

 

(p)           Certain Transactions. Except for arm’s length transactions
pursuant to which the Company or any subsidiary makes payments in the ordinary
course of business upon terms no less favorable than it could obtain from third
parties, none of the officers, directors, or employees of the Company or any
subsidiary is presently a party to any transaction with the Company or any
subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(q)           Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.

 

(r)            Brokers’ Fees. A total of up to 10% of the total gross proceeds
of the Offering will be paid in cash and warrants of up to 10% of shares sold in
the Offering as commission to any participating brokers, dealers and/or finders.

 

(s)           Regulatory Permits. To the Company’s knowledge, the Company and
its subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities,
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

8

 

 

(t)            Full Disclosure. No representation or warranty or other statement
made by the Company in this Agreement in connection with the contemplated
transactions contains any untrue statement of material fact or omits to state a
material fact necessary to make the representations and warranties set forth
herein, in light of the circumstances in which they were made, not misleading.
The Company acknowledges that the Subscribers are relying on the representations
and warranties made by the Company hereunder and that such representations and
warranties are a material inducement to the Subscribers purchasing the Units.
The Company further acknowledges that without such representations and
warranties of the Company made hereunder, the Subscribers would not enter into
this Agreement.

 

4.             Covenants.

 

(a)            Use of Proceeds. The Company shall use 100% of the net proceeds
from the sale of the Units (after deducting fees and expenses (including legal
fees and expenses)) for the purposes as set forth on Schedule 4(a).

 

(b)           Books and Records. As long as any Securities are outstanding, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

 

(c)           Governmental Authorities. As long as any Securities are
outstanding, the Company shall duly observe and conform in all material respects
to all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.

 

(d)           Properties. As long as any Securities are outstanding, the Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and the
Company will at all times comply with each provision of all leases and claims to
which it is a party or under which it occupies or has rights to property if the
breach of such provision could reasonably be expected to have a Material Adverse
Effect. The Company will not abandon any of its assets except for those assets
which have negligible or marginal value or for which it is prudent to do so
under the circumstances.

 

(e)           Registration Rights.

 

(i)             The Subscribers shall have the following rights with respect to
filing registration statements (each a “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) for the resale of the
Common Stock included in the Units as well as the Warrant Shares (“Registrable
Securities”):

 

a.             No later than forty-five (45) days after the Last Closing, the
Company shall file a registration statement on Form S-1 or Form S-3 (or any
similar or successor forms promulgated by the U.S. Securities and Exchange
Commission (the “Commission”)) to include the Registrable Securities in such
Registration Statement; provided that the amount of Registrable Securities shall
be limited to not less than 100% of the maximum amount (“Rule 415 Amount”) of
the Registrable Securities which may be included in a single registration
statement without exceeding registration limitations imposed by the Commission
pursuant to Rule 415 of the Securities Act;

 



9

 

 

b.             The Company shall cause each Registration Statement required to
be filed under this Agreement to be declared effective under the Securities Act
as soon as possible but, in any event, no later than the earlier of: (a) Two
Hundred and Seventy (270) days after the initial Registration Statement is filed
with the Commission, or (b) the fifth (5th) Business Day following the date on
which the Company is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments (such date, the “Required Effective Date”);

 

c.             The Company will pay all expenses associated with the
registration, including, without limitation, filing and printing fees, the
reasonable fees and expenses of one counsel for all selling holders which shall
in no event exceed $5,000 and the Company’s counsel and accounting fees and
expenses, costs, if any, associated with clearing the Registrable Securities for
sale under applicable state securities laws;

 

d.             The Company shall have the right to delay, including, without
limitation, by delaying the filing or effectiveness of the Registration
Statement, the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the reasonable opinion of
the Company in the best interest of the Company and, as applicable, suspend
sales of Registrable Securities under an effective registration statement or
suspend trading of its securities on any exchange, but in no event shall such
delay or suspension take place on more than one occasion or for more than thirty
(30) days; and

 

e.             The Company will use commercially reasonable efforts to cause the
Registration Statement with respect to the Subscribers to remain continuously
effective for a period (the “Effectiveness Period”) that will terminate, with
respect to the Subscribers, upon the earlier of (x) the date on which all the
Registrable Securities covered by the Registration Statement have been sold or
(y) the date on which all the Registrable Securities covered by the Registration
Statement may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144(b), as determined by
reputable United States securities counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Subscribers, and will advise the Subscribers
when the Effectiveness Period has expired with respect to the Subscribers.

 

(ii)             Subscriber Information. Each Subscriber shall (A) furnish to
the Company such information regarding itself, the Registrable Securities, other
securities of the Company held by it and the intended method of disposition of
the Registrable Securities held by it, as shall be reasonably requested by the
Company to effect and maintain the effectiveness of the Registration Statement,
(B) execute such documents in connection with the Registration Statement as the
Company may reasonably request and (C) immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the Commission, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction by the applicable regulatory authorities or (y) the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (z) the failure of the prospectus included in the Registration
Statement, as then in effect, to comply with the requirements of the Securities
Act until the Subscriber’s receipt of a supplemented or amended prospectus or
receipt of notice that no supplement or amendment is required.

 



10

 

 

(iii)             Indemnification.

 

a.             In the event any Registrable Securities are included in the
Registration Statement under this Section 4(e), to the extent permitted by law,
the Company will indemnify and hold harmless each of the Subscribers (including
their officers, directors, members and partners), any underwriter (as defined in
the Securities Act) for the Subscribers and each person, if any, who controls
such Subscriber or underwriter within the meaning of the Securities Act or the
Exchange Act (each a “Subscriber Indemnified Person”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state law
(“Claims”), insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to the Subscriber Indemnified Person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any Claim; provided, however, that the indemnity agreement contained
in this Section 4(e) shall not apply to amounts paid in settlement of any such
Claim if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to any Subscriber Indemnified Person for any such Claim to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by the Subscriber Indemnified Person. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Subscriber Indemnified Person and shall survive the
transfer of the Registrable Securities by the Subscribers.

 

b.             In the event any Registrable Securities are included in the
Registration Statement under this Section 4(e) to the extent permitted by law,
each Subscriber shall, severally and not jointly, indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
4(e), the Company, each of its directors, each of its officers who signs the
registration statement and each Person, if any, who controls the Company within
the meaning of the 1933 Act or the 1934 Act (each, a “Company Indemnified
Person”), against any Claim, insofar as such Claims arise out of or are based
upon any Violation, in each case to the extent, and only to the extent, that
such Violation occurs in reliance upon and in strict conformity with written
information furnished to the Company by such Subscriber expressly for use in the
Registration Statement; and, subject to Section 4(e), such Subscriber will
reimburse any legal or other expenses reasonably incurred by any Company
Indemnified Person in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 4(e)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the indemnifying Subscriber, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Company Indemnified Person and shall survive the transfer of the
Registrable Securities by the Subscribers.

 



11

 

 

c.             Promptly after receipt by an Subscriber Indemnified Person or
Company Indemnified Person (each, an “Indemnified Person”) under this Section
4(e) of notice of a Claim, such Indemnified Person shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 4(e),
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall, by giving at written notice to the Indemnified
Party within fifteen days after the Indemnified Party has given notice of the
Claim, have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Subscriber
Indemnified Person or Company Indemnified Person and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnified Person and any other party represented by such counsel in such
proceeding. In the case of any Company Indemnified Person, legal counsel
referred to in the proviso of the immediately preceding sentence shall be
selected by the holders holding at least a majority in interest of the
Registrable Securities included in the registration statement to which the Claim
relates. The Indemnified Person shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Person that relates to such
action or Claim. The indemnifying party shall keep the Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Person, consent to
entry of any judgment or enter into any settlement or other compromise that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Person of a full and general release from all
liability in respect to such Claim or litigation, and such settlement (a) shall
provide for the payment by the Indemnifying Party of money as sole relief for
the claimant, (b) shall not include any finding or admission as to fault on the
part of the Indemnified Person and (c) shall have no effect on any other claims
that may be made against the Indemnified Party.

 

Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 4(e), except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such
action.

 



12

 

 

5.             Conditions to the Company’s Obligation to Sell.

 

The obligation of the Company hereunder to issue and sell the Units to the
Subscriber(s) at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a)          The Subscribers shall have executed this Agreement and other
required Transaction Documents and delivered them to the Company.

 

(b)          The Subscribers shall have delivered to the Company the Purchase
Prices for Units by wire transfer of immediately available U.S. funds pursuant
to the wire instructions provided by the Company.

 

(c)           The representations and warranties of the Subscribers contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Subscriber shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Subscriber at or prior to the
Closing Date.

 

6.             Conditions to the Subscriber’s Obligation to Purchase.

 

The obligation of the Subscriber(s) hereunder to purchase the Units at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:

 

(a)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Units, all of which shall be in full force and
effect.

 

(c)           The Subscribers shall have received a certificate, executed by the
President or Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Subscribers, including, without limitation, an update as of the
Closing Date regarding the representation contained in Section 3 above.

 



13

 

 

(d)           The Company shall have executed and delivered to the Subscribers
the Units in the respective amounts set forth on the signature pages of the
Subscribers affixed hereto.

 

(e)           The Company shall have delivered to the Subscribers a certificate,
executed on its behalf by the President or Chief Operating Officer, dated as of
the Closing Date, certifying the resolutions adopted by its Board of Directors
approving the transactions contemplated by this Agreement and (in the case of
the Company) the issuance of the Units, certifying the current versions of its
Articles of Incorporation and Bylaws (or equivalent documents) and certifying as
to the signatures and authority of persons signing this Agreement on behalf of
the Company. The foregoing certificate shall only be required to be delivered on
the first Closing Date, unless any information contained in the certificate has
changed.

 

(f)            The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions to closing required to be
performed and complied by it or them under the Transaction Documents unless such
agreements, covenants and conditions have been waived by the Subscribers.

 

7.             Broker’s Commission/Finder’s Fee. The Company on the one hand,
and Subscriber on the other hand, agrees to indemnify the other against and hold
the other harmless from any all liabilities to anyone claiming brokerage
commission or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
Anything in this Agreement to the contrary notwithstanding, the Subscriber is
providing indemnification only for such Subscriber’s own actions and not for any
action of any other Subscriber. The liability of the Company and each
Subscriber’s liability hereunder are several and not joint.

 

8.             Indemnification.

 

(a)           Indemnification of Subscribers. In consideration of the
Subscriber’s execution and delivery of this Agreement and purchase of the Units
(and if applicable, the Warrant Shares) hereunder, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Subscriber(s) and each other holder of
the Units (and if applicable, the Warrant Shares), and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Subscriber Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Subscriber Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Subscriber
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material misrepresentation by Company or any material breach of any
covenant, agreement, obligation, representation or warranty by the Company
contained in this Agreement or the Transaction Documents, or (b) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 



14

 

 

(b)           Indemnification of the Company. Each of the Subscribers agrees to
indemnify and hold harmless the Company and its respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, reasonable attorneys’ fees and disbursements, and any and
all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement or the Transaction Documents.

 

9.             Miscellaneous.

 

(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth on the signature pages hereto or to such other address as such party shall
have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated on the signature page hereto (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.

 

(b)           Entire Agreement; Assignment. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties hereto.
Neither the Company nor Subscriber has relied on any representations not
contained or referred to in this Agreement and the documents delivered herewith.

 

(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)           Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Nevada or in the federal courts
located in the State of Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 



15

 

 

(e)           Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law. Any such provision which may
prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other provision of any agreement. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(f)            Captions. The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

RESIDENTS OF ALL STATES: THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE UNITS AND THE
WARRANT SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE UNITS OR THE WARRANT SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 



16

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 



  NANOFLEX POWER CORPORATION   (Currently under the name Universal Technology
Systems Corp.)   a Florida corporation         By:     Name: Dean L. Ledger  
Title: Chief Executive Officer

 

        Address: 17207 N Perimeter Dr., Suite 210     Scottsdale, AZ 85255

 

  Facsimile No:  609-654-6322          Dated: _____________, 201__

 

SUBSCRIBER  

Name of Subscriber: ____________________________________

Address: _________________________________________

_________________________________________

Fax No.: ________________________________

Taxpayer ID# (if applicable): ________________

_________________________________________

(Signature)

By: _____________________________________

Dated: _____________, 201__

Number of Units to Purchase: ______________

Aggregate Purchase Price: ________________

 

 

 

[Signature Page to Subscription Agreement]

 



 

 

 

Schedule 4(a)

 

Use of Proceeds

 

[image_001.jpg]

 



 

 

 

EXHIBIT A

 

FORM OF WARRANT

 

Exhibit 4.6 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014 is incorporated by reference herein.

 



 

 

 

EXHIBIT B

 

INVESTOR QUESTIONNAIRE & FORM W-9

 



 

 

 

NanoFlex Power Corporation

(currently under the name of Universal Technology Systems Corp.)

 

Confidential Investor Questionnaire

 

To:           NanoFlex Power Corporation

 

I.             The Investor represents and warrants that he or it comes within
one category marked below, and that for any category marked, he or it has
truthfully set forth, where applicable, the factual basis or reason the Investor
comes within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE
KEPT STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY TO COMPLY WITH
LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY. The undersigned shall
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below. Capitalized terms not defined herein shall
have the meaning ascribed to them in the Subscription Agreement between the
Investor and the Company.

 

Category A ___ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.

 

Explanation. In calculating net worth you may include equity in personal
property and real estate (other than the value, after deducting mortgage
obligations, of Investor’s principal residence which may not be included in such
net worth calculation), cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

 

Category B ___ The undersigned is an individual (not a partnership, corporation,
etc.) who had an individual income in excess of $200,000 in each of the two most
recent years, or joint income with his or her spouse in excess of $300,000 in
each of those years (in each case including foreign income, tax exempt income
and full amount of capital gains and losses but excluding any income of other
family members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C ___ The undersigned is a director or executive officer of the Company
which is issuing and selling the Units.

 

Category D ___ The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company (“SBIC”); or
employee benefit plan within the meaning of Title 1 of ERISA and (a) the
investment decision is made by a plan fiduciary which is either a bank, savings
and loan association, insurance company or registered investment advisor, or (b)
the plan has total assets in excess of $5,000,000 or is a self directed plan
with investment decisions made solely by persons that are accredited investors.

 

 



 

 

 



(describe entity)                           

 



1

 

 

Category E ___ The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940.

 

 





 

 



 



(describe entity)                           

 

Category F ___ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Units and with total assets in excess of
$5,000,000.

 

 





 

 



 



(describe entity)                            

 

Category G ___ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Units, where
the purchase is directed by a “sophisticated person” as defined in Regulation
506(b)(2)(ii) under the Securities Act.

 

Category H ___ The undersigned is an entity (other than a trust) all the equity
owners of which are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Agreement.

 

 





 

 

 



(describe entity)                            

 

Category I ___ The undersigned is not within any of the categories above and is
therefore not an accredited investor.

 

For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse): (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.

 



2

 

 

II. SUITABILITY (please answer each question)

 

(a)          For an individual Investor, please describe your current
employment, including the company by which you are employed and its principal
business:

 



 

 



 

 



 

 



 



 

(b) For an individual Investor, please describe any college or graduate degrees
held by you:



 





 

 



 

 



 

 



 



 

(c) For all Investors, please list types of prior investments:             

 







 

 



 

 



 

 



 



 

(d) For all Investors, please state whether you have you participated in other
private placements before:

 



  YES     NO    

 

(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:

 



    Public   Private       Companies   Companies                 Frequently    
      Occasionally           Never        

 

(f)            For individual Investors, do you expect your current level of
income to significantly decrease in the foreseeable future:

 



  YES     NO    

 

(g)           For trust, corporate, partnership and other institutional
Investors, do you expect your total assets to significantly decrease in the
foreseeable future:

 



  YES     NO    

 

(h)           For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 



  YES     NO    

 



3

 

 

(i)             For all Investors, are you familiar with the risk aspects and
the non-liquidity of investments such as the Units for which you seek to
subscribe?

 



  YES     NO    

 

(j)             For all Investors, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?

 



  YES     NO    

 

III.            MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

  (a) Individual Ownership     (b) Community Property     (c) Joint Tenant with
Right of

Survivorship (both parties must sign)

    (d) Partnership*     (e) Tenants in Common     (f) Corporation*     (g)
Trust*     (h) Limited Liability Company*     (i) Other  

 

*If the Units are being subscribed for by an entity, the attached Certificate of
Signatory must also be completed.

 

IV.           FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 



Yes     No    

 

If Yes, please describe:

 



 

 



 

 

*If Investor is a Registered Representative with an FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.

 



    Name of FINRA Member Firm         By:       Authorized Officer         Date:
   



 



4

 

 

V.             The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.

 

VI.            In furnishing the above information, the undersigned acknowledges
that the Company will be relying thereon in determining, among other things,
whether there are reasonable grounds to believe that the undersigned qualifies
as a Purchaser under Section 4(2) and/or Regulation D of the Securities Act of
1933 and applicable State Securities laws for the purposes of the proposed
investment.

 

VII.          The undersigned understands and agrees that the Company may
request further information of the undersigned in verification or amplification
of the undersigned’s knowledge of business affairs, the undersigned’s assets and
the undersigned’s ability to bear the economic risk involved in an investment in
the securities of the Company.

 

VIII.         The undersigned represents to you that (a) the information
contained herein is complete and accurate on the date hereof and may be relied
upon by you and (b) the undersigned will notify you immediately of any change in
any such information occurring prior to the acceptance of the subscription and
will promptly send you written confirmation of such change. The undersigned
hereby certifies that he, she or it has read and understands the Subscription
Agreement related hereto.

 

IX.           In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Investor is required to provide the following
information:

 

1.           Payment Information

 

(a) Name and address (including country) of the bank from which Investor’s
payment to the Company is being wired (the “Wiring Bank”):

 



 

 



 

 



 

 



 

 

(b)Investor’s wiring instructions at the Wiring Bank:

 



 

 



 

 



 

 



5

 

 

(c) Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 



  Yes   No  

 

(d) Is Investor a customer of the Wiring Bank?

 



  Yes   No  

 

  2. Additional Information           For Individual Investors:



 



_____A government issued form of picture identification (e.g., passport or
drivers license).     _____Proof of the individual’s current address (e.g.,
current utility bill), if not included in the form of picture identification.
   

 

For Funds of Funds or Entities that Invest on Behalf of Third Parties:

 

_____A certificate of due formation and organization and continued authorization
to conduct business in the jurisdiction of its organization (e.g., certificate
of good standing).     _____An “incumbency certificate” attesting to the title
of the individual executing these subscription materials on behalf of the
prospective investor.     _____A completed copy of a certification that the
entity has adequate anti-money laundering policies and procedures (“AML Policies
and Procedures”) in place that are consistent with the USA PATRIOT Act, OFAC and
other relevant federal, state or non-U.S. anti-money laundering laws and
regulations (with a copy of the entity’s current AML Policies and Procedures to
which such certification relates).     _____A letter of reference any entity not
located in the U.S. or other FATF country, from the entity’s local office of a
reputable bank or brokerage firm that is incorporated, or has its principal
place of business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor’s
integrity.

 

 



 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 



6

 

 

For all other Entity Investors:

 

 _____A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____An “incumbency certificate” attesting to
the title of the individual executing these subscription materials on behalf of
the prospective investor.     _____A letter of reference from the entity’s local
office of a reputable bank or brokerage firm that is incorporated, or has its
principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____If the prospective investor is a
privately-held entity, a certified list of the names of every person or entity
who is directly or indirectly the beneficial owner of 25% or more of any voting
or non-voting class of equity interests of the Investor, including (i) country
of citizenship (for individuals) or principal place of business (for entities)
and, (ii) for individuals, such individual’s principal employer and position.
     _____If the prospective investor is a trust, a certified list of (i) the
names of the current beneficiaries of the trust that have, directly or
indirectly, 25% or more of any interest in the trust, (ii) the name of the
settlor of the trust, (iii) the name(s) of the trustee(s) of the trust, and (iv)
the country of citizenship (for individuals) or principal place of business (for
entities).

 

X.            ADDITIONAL INFORMATION.

 

A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.

 

XI.          INFORMATION VERIFICATION CONSENT.

 

BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE COMPANY
PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING SUBSCRIBER,
INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF FOREIGN
ASSETS CONTROL (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION PROVIDED BY
SUBSCRIBER HEREIN.

 



7

 

 

INVESTOR QUESTIONNAIRE EXECUTION PAGE

 



      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Entity Name   Entity Name          
  Address   Address             City, State and Zip Code   City, State and Zip
Code

 

 

 



 

 